                                    Case 2:21-cv-03997 Document 1 Filed 09/07/21 Page 1 of 13

JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
         RYAN KENNEDY                                                                                         THE CHEF’S KINGDOM, INC. AND
                                                                                                              ANGEL SANCHEZ-PEREZ
    (b) County of Residence of First Listed Plaintiff             Bucks                                       County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Adam S. Barrist, Esq., 215-432-8829
P.O. Box 1820, Media, PA 19063

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C §1332
VI. CAUSE OF ACTION Brief description of cause:
                                           Motor vehicle collision in Philadelphia, PA.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         In excess of $150,000.00                 JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/07/2021                                                              /s/ ASB3587
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
         Case 2:21-cv-03997 Document 1 Filed 09/07/21 Page 2 of 13




     RYAN KENNEDY
                             Plaintiff

     THE CHEF’S KINGDOM, INC. AND
     ANGEL SANCHEZ-PEREZ
                             Defendants




09/07/2021                     /s/ Adam S. Barrist, Esq.   RYAN KENNEDY


215-432-8829                     267-247-3098              abarrist@barristfirm.com
                                 Case 2:21-cv-03997  Document
                                                 UNITED         1 FiledCOURT
                                                        STATES DISTRICT 09/07/21 Page 3 of 13
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                           3011 Old Rodgers Road, Bristol, PA 19007
Address of Plaintiff: ______________________________________________________________________________________________
                      1 Alpine Court, Chestnut Ridge, NY 10977 / 2 Carlton Road, Apt. 1, Monsey, NY 10952
Address of Defendant: ____________________________________________________________________________________________
                                                                        Philadelphia, PA
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           09/07/2021
DATE: __________________________________                     __________________________________________                                    88645
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                        
                                                                                            ✔    5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

         Adam S. Barrist, Esq.
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

     
     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


           09/07/2021
DATE: __________________________________                     __________________________________________                                    88645
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
              Case 2:21-cv-03997 Document 1 Filed 09/07/21 Page 4 of 13




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                           :
RYAN KENNEDY                                               : CIVIL ACTION
3011 Old Rodgers Road                                      :
Bristol, PA 19007                                          : No.________
                                                           :
                        Plaintiff,                         :
                                                           :
         v.                                                :
                                                           :
THE CHEF’S KINGDOM, INC.                                   :
1 Alpine Court                                             :
Chestnut Ridge, NY 10977                                   :
                                                           :
and                                                        :
                                                           :
ANGEL SANCHEZ-PEREZ                                        :
2 Carlton Road, Apt. 1                                     :
Monsey, NY 10952                                           :
                                                           :
                        Defendants.                        :
                                                           :


                                               COMPLAINT


         Plaintiff, Ryan Kennedy (“Mr. Kennedy” or “Plaintiff”), through his undersigned

attorney, brings the following Complaint against the above-captioned Defendants.


                                                  PARTIES


      1. Plaintiff is an adult individual, citizen, resident and domiciliary of the Commonwealth of

         Pennsylvania, with a home address of 3011 Old Rodgers Road, Bristol, PA 19007.


      2. Defendant, The Chef’s Kingdom, Inc. (“Chef’s Kingdom”), is, upon information and

         belief, a corporation, partnership or other business entity in the State of New York, with a
        Case 2:21-cv-03997 Document 1 Filed 09/07/21 Page 5 of 13




   principal place of business, place of incorporation and citizenship of 1 Alpine Court,

   Chestnut Ridge, NY 10977.


3. Defendant, Angel Sanchez-Perez (“Mr. Sanchez-Perez”), is, upon information and belief,

   an adult individual, citizen, resident and domiciliary of the State of New York, with a

   home address of 2 Carlton Road, Apt. 1, Monsey, NY 10952.


                                JURISDICTION AND VENUE

4. Jurisdiction is conferred pursuant to 28 U.S.C §1332 as Plaintiff is a citizen, resident and

   domiciliary of the Commonwealth of Pennsylvania, Chef’s Kingdom is a corporation,

   partnership or other business entity with a place of incorporation, principal place of

   business of and citizenship of the State of New York and Mr. Sanchez-Perez is a citizen,

   resident and domiciliary of the State of New York.

5. There is, therefore, complete diversity between all Plaintiffs and all Defendants.

6. The amount in controversy exceeds the sum of $75,000.00, exclusive of interest, fees and

   costs.

7. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (2), as the personal

   injuries that are the subject of this litigation occurred in Philadelphia, PA, within this

   District.


                                             FACTS


8. On September 2, 2020, Mr. Kennedy was severely injured when Mr. Sanchez-Perez

   negligently struck his vehicle from behind while Mr. Kennedy was stopped in traffic on

   I-95 northbound at mile marker 25.0 in Philadelphia, PA.

9. At the time of the collision, Mr. Sanchez-Perez was in the course and scope of


                                             2
        Case 2:21-cv-03997 Document 1 Filed 09/07/21 Page 6 of 13




   employment with Chef’s Kingdom.

10. Under Pennsylvania law, 75 Pa.C.S.A.§1705(d)(1)(ii), in light of Mr. Sanchez-Perez’s

   vehicle being registered in the State of New York, Mr. Kennedy is bound by the full-tort

   option in this case.

11. Such violent collision caused Mr. Kennedy to a) sustain the permanent injuries described

   below, that have caused his body to not heal or function normally with further medical

   treatment; and b) suffer significant financial harm.

                             COUNT ONE – NEGLIGENCE
                          Plaintiff v. Defendant, Chef’s Kingdom

12. Plaintiff incorporates, by reference, the foregoing paragraphs, as though set forth fully

   herein.

13. As the direct and proximate cause of Chef’s Kingdom’s negligence as stated above, Mr.

   Kennedy has suffered severe permanent physical injury, disfigurement and financial loss.

14. The injuries that Mr. Kennedy has sustained are permanent in nature. Mr. Kennedy has

   suffered great physical and mental pain and anguish, and in all reasonable probability, will

   continue to suffer in this manner for a long time in the future, if not for the balance of his

   natural life.

15. As a further result of the above negligent acts committed by Chef’s Kingdom, Mr.

   Kennedy has incurred and will continue to incur substantial medical expenses for medical

   care and attention and will continue to incur additional medical expenses into the

   foreseeable future.

16. As a further result of the above negligent acts committed by Chef’s Kingdom, Mr.

   Kennedy has incurred and will continue to incur substantial financial harm due to

   vehicular property damage.



                                             3
        Case 2:21-cv-03997 Document 1 Filed 09/07/21 Page 7 of 13




17. In addition, Mr. Kennedy has suffered other economic injury and will likely continue to

   suffer such economic injury.

18. Chef’s Kingdom, vicariously, through its agent/employee/authorized representative, Mr.

   Sanchez-Perez, operated its vehicle in such a careless and/or negligent manner as to have

   caused the aforesaid collision to occur.

19. Chef’s Kingdom had a duty to Mr. Kennedy to not employ individuals who would operate

   its vehicle in such a careless and/or negligent manner.

20. Chef’s Kingdom breached said duty, as set forth below.

21. As a direct and proximate result of the aforesaid acts, omissions, carelessness, and/or

   negligence on the part of Chef’s Kingdom, Mr. Kennedy suffered severe personal injuries;

   has been and will be in the future, made to endure great pain and suffering, both physical

   and mental in nature, has been and will be in the future required to expend great sums of

   money for medical services; has been and will be in the future prevented from attending to

   his regular activities, duties and responsibilities; has been and will in the future be made to

   suffer lost earnings and other pecuniary loss.

22. The aforesaid accident was caused by the negligence and/or carelessness of Chef’s

   Kingdom because it, itself, and/or, vicariously, through its agent/employee/authorized

   representative, Mr. Sanchez-Perez:

       a. Failed to keep its vehicle under control at all relevant times;

       b. Caused its vehicle to be driven at an excessive speed under the circumstances;

       c. Violated the Assured Clear Distance Ahead Rule;

       d. Disregarded traffic signals and signs;

       e. Failed to keep a proper lookout;

       f. Violently struck Plaintiff’s vehicle from behind;


                                              4
        Case 2:21-cv-03997 Document 1 Filed 09/07/21 Page 8 of 13




       g. Was driving in distracted fashion;

       h. Negligently hired Mr. Sanchez-Perez;

       i. Negligently trained Mr. Sanchez-Perez;

       j. Negligently caused/forced Mr. Sanchez-Perez to drive its vehicle when he was in

           an unfit physical and/or mental condition to do so;

       k. Caused its vehicle to be in an unsafe condition; and

       l. Otherwise failed to exercise due care under the circumstances.

23. As the result of the above-referenced accident, Mr. Kennedy suffered painful and serious

   injuries, including, but not limited to:

       a. disc herniation at C5-6;

       b. tears of the supraspinatus and infraspinatus tendons;

       c. disc bulge at L3-4;

       d. radiculopathy at C5 and L5;

       e. other radiculopathy;

       f. cervicalgia;

       g. nerve damage throughout his body;

       h. strains, sprains, disc bulges and disc herniations throughout his body, the extent of

           which is presently unknown;

       i. torn ligaments and tendons throughout his body, the extent of which is presently

           unknown;

       j. head injuries, the extent of which is presently unknown; and

       k. emotional harm, the extent of which is presently unknown.

24. As a result of such accident, Mr. Kennedy has incurred medical expenses and will

   continue to incur said medical expenses for an indefinite time into the future.


                                              5
            Case 2:21-cv-03997 Document 1 Filed 09/07/21 Page 9 of 13




   25. As a result of such accident, Mr. Kennedy has incurred unreimbursed property

       loss/damages and will continue to incur said expenses for an indefinite time into the

       future.

   26. As a result of such accident, Mr. Kennedy suffered grievous pain and suffering and may

       continue to suffer same for an indefinite time into the future.

   27. As a result of such accident, Mr. Kennedy has suffered lost wages, and will suffer a loss of

       future earnings capacity.

   28. As a further result of such accident, Mr. Kennedy has suffered and will continue to suffer

       a loss of life’s pleasures.


       WHEREFORE, Plaintiff, Ryan Kennedy, demands judgment against the Defendant, The

Chef’s Kingdom, Inc., in an amount in excess of $150,000.00, plus costs, fees and whatever

additional relief that this Honorable Court deems just and appropriate.


                              COUNT TWO – NEGLIGENCE
                       Mr. Kennedy v. Defendant, Angel Sanchez-Perez

   29. Plaintiff incorporates, by reference, the foregoing paragraphs, as though set forth fully

       herein.

   30. As the direct and proximate cause of Mr. Sanchez-Perez’s negligence as stated above, Mr.

       Kennedy has suffered severe permanent physical injury and financial loss.

   31. The injuries that Mr. Kennedy has sustained are permanent in nature. Mr. Kennedy has

       suffered great physical and mental pain and anguish, and in all reasonable probability, will

       continue to suffer in this manner for a long time in the future, if not for the balance of his

       natural life.

   32. As a further result of the above negligent acts committed by Defendant, Mr. Kennedy has



                                                 6
        Case 2:21-cv-03997 Document 1 Filed 09/07/21 Page 10 of 13




   incurred and will continue to incur substantial medical expenses for medical care and

   attention and will continue to incur additional medical expenses into the foreseeable

   future.

33. As a further result of the above negligent acts committed by Mr. Sanchez-Perez, Mr.

   Kennedy has incurred and will continue to incur substantial financial harm due to

   vehicular property damage.

34. In addition, Mr. Kennedy has suffered other economic injury and will likely continue to

   suffer such economic injury.

35. Mr. Sanchez-Perez operated his vehicle in such a careless and/or negligent manner as to

   have caused the aforesaid collision to occur.

36. Mr. Sanchez-Perez had a duty to Mr. Kennedy to not operate his vehicle in such a

   careless, and/or negligent manner.

37. Mr. Sanchez-Perez breached said duty, as set forth below.

38. As a direct and proximate result of the aforesaid acts, omissions, carelessness, and/or

   negligence on the part of Mr. Sanchez-Perez, Mr. Kennedy suffered severe personal

   injuries; has been and will be in the future, made to endure great pain and suffering, both

   physical and mental in nature, has been and will be in the future required to expend great

   sums of money for medical services; has been and will be in the future prevented from

   attending to his regular activities, duties and responsibilities; has been and will in the

   future be made to suffer lost earnings and other pecuniary loss.

39. The aforesaid accident was caused by the negligence and/or carelessness of Mr. Sanchez-

   Perez because he:

       a) Failed to keep his vehicle under control at all relevant times;

       b) Was driving at an excessive speed under the circumstances;


                                             7
       Case 2:21-cv-03997 Document 1 Filed 09/07/21 Page 11 of 13




       c) Violated the Assured Clear Distance Ahead Rule;

       d) Disregarded traffic signals and signs;

       e) Failed to keep a proper lookout;

       f) Violently struck Plaintiff’s vehicle from behind;

       g) Was driving in distracted fashion;

       h) Caused a violent collision to take place; and

       i) Otherwise failed to exercise due care under the circumstances.

40. As the result of the above-referenced accident, Mr. Kennedy suffered painful and serious

   injuries, including, but not limited to:

       a) disc herniation at C5-6;

       b) tears of the supraspinatus and infraspinatus tendons;

       c) disc bulge at L3-4;

       d) radiculopathy at C5 and L5;

       e) other radiculopathy;

       f) cervicalgia;

       g) nerve damage throughout his body;

       h) strains, sprains, disc bulges and disc herniations throughout his body, the extent of

           which is presently unknown;

       i) torn ligaments and tendons throughout his body, the extent of which is presently

           unknown;

       j) head injuries, the extent of which is presently unknown; and

       k) emotional harm, the extent of which is presently unknown.

41. As a result of such accident, Mr. Kennedy has incurred medical expenses and will

   continue to incur said medical expenses for an indefinite time into the future.


                                              8
            Case 2:21-cv-03997 Document 1 Filed 09/07/21 Page 12 of 13




   42. As a result of such accident, Mr. Kennedy has incurred unreimbursed property

       loss/damages and will continue to incur said expenses for an indefinite time into the

       future.

   43. As a result of such accident, Mr. Kennedy suffered grievous pain and suffering and may

       continue to suffer same for an indefinite time into the future.

   44. As a result of such accident, Mr. Kennedy has suffered lost wages, and will suffer a loss of

       future earnings capacity.

   45. As a further result of such accident, Mr. Kennedy has suffered and will continue to suffer

       a loss of life’s pleasures.


       WHEREFORE, Plaintiff, Ryan Kennedy, demands judgment against the Defendant,

Angel Sanchez-Perez, in an amount in excess of $150,000.00, plus costs, fees and whatever

additional relief that this Honorable Court deems just and appropriate.


                                                   THE BARRIST FIRM, LLC




                                                     By: /s/ ASB3587

                                                     Adam S. Barrist, Esq.
                                                     THE BARRIST FIRM, LLC
                                                     P.O. Box 1820
                                                     Media, PA 19063
                                                     Attorney for Plaintiff
Date: September 7, 2021




                                                 9
           Case 2:21-cv-03997 Document 1 Filed 09/07/21 Page 13 of 13




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
RYAN KENNEDY                                          : CIVIL ACTION
3011 Old Rodgers Road                                 :
Bristol, PA 19007                                     : No.________
                                                      :
                    Plaintiff,                        :
                                                      :
      v.                                              :
                                                      :
THE CHEF’S KINGDOM, INC.                              :
1 Alpine Court                                        :
Chestnut Ridge, NY 10977                              :
                                                      :
and                                                   :
                                                      :
ANGEL SANCHEZ-PEREZ                                   :
2 Carlton Road, Apt. 1                                :
Monsey, NY 10952                                      :
                                                      :
                    Defendants.                       :
                                                      :


                                     JURY DEMAND

      Plaintiff, Ryan Kennedy, hereby demands a trial by twelve (12) jurors.

                                               Respectfully submitted,

                                               THE BARRIST FIRM, LLC



                                               By: /s/ ASB3587

                                               Adam S. Barrist, Esq.
                                               THE BARRIST FIRM, LLC
                                               P.O. Box 1820
                                               Media, PA 19063

                                               Attorney for Plaintiff
Date: September 7, 2021


                                             10
